




--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT




THIS AGREEMENT (the "Agreement") to be effective as of September 1, 2004 (the
"Effective Date"), between Omega Healthcare Investors, Inc. (the "Company"), and
Dan Booth (the "Executive").
 
INTRODUCTION


The Company and the Executive are parties to an employment agreement dated
October 15, 2001 and now desire to enter into this Agreement to replace and
supercede the existing employment agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.  Terms and Conditions of Employment.
 
(a)  Employment. During the Term, Company will employ the Executive, and the
Executive will serve as the Chief Operating Officer of the Company on a
full-time basis and will have such responsibilities and authority as may from
time to time be assigned to the Executive by the Chief Executive Officer of the
Company. In this capacity, Executive will provide unique services to the Company
and be privy to the Company’s Confidential Information and Trade Secrets. The
Executive will report to the Chief Executive Officer of the Company. The
Executive’s primary office will be at the Company’s headquarters in such
geographic location within the United States as may be determined by the
Company.
 
(b)  Exclusivity. Throughout the Executive’s employment hereunder, the Executive
shall devote substantially all of the Executive’s time, energy and skill during
regular business hours to the performance of the duties of the Executive’s
employment, shall faithfully and industriously perform such duties, and shall
diligently follow and implement all management policies and decisions of the
Company; provided, however, that this provision is not intended to prevent the
Executive from managing his investments, so long as he gives his duties to the
Company first priority and such investment activities do not interfere with his
performance of duties for the Company. Notwithstanding the foregoing, other than
with regard to the Executive’s duties to the Company, the Executive will not
accept any other employment during the Term, perform any consulting services
during the Term, or serve on the board of directors or governing body of any
other business, except with the prior written consent of the Chief Executive
Officer. Further, the Executive has disclosed on Exhibit A hereto, all of his
nonpublic company healthcare related investments, and agrees during the Term not
to make any investments during the term hereof except as a passive investor. The
Executive agrees during the Term not to own directly or indirectly equity
securities of any public healthcare related company (excluding the Company) that
represents five percent (5%) or more of the value of voting power of the equity
securities of such company.
 
2.  Compensation.
 
(a)  Base Salary. Effective January 1, 2004, the Company shall pay the Executive
base salary of $295,000 per annum, which base salary will be subject to review
effective as of January 1, 2005, and at least annually thereafter, by the
Company for possible increases. The base salary shall be payable in equal
installments, no less frequently than twice per month, in accordance with the
Company’s regular payroll practices.
 
(b)  Bonus. The Executive shall be eligible for an annual bonus of up to 50% of
the Executive’s annual base salary ("Bonus"), which Bonus, if any, shall be
payable promptly following the availability to the Company of the required data
to calculate the Bonus for the year for which the Bonus is earned, which data
may in the Company’s discretion include audited financial statements. The Bonus
criteria shall be determined in the discretion of the Compensation Committee of
the Board of Directors of the Company and shall consist of such objective,
subjective and personal performance goals as the Compensation Committee shall
determine appropriate. The Executive will be eligible for a prorated Bonus,
prorated in accordance with procedures established in the Company’s discretion,
if the Executive terminates employment during a calendar year due to death. In
addition, if the Term is not extended beyond December 31, 2007, the Executive
will be eligible for a Bonus for 2007 if he remains employed through December
31, 2007. Otherwise, the Executive will be eligible for a Bonus for any calendar
year only if the Executive remains employed by the Company on the date the Bonus
is paid, unless otherwise provided by the terms of the applicable bonus plan or
the Compensation Committee.
 
(c)  Equity Compensation. The Executive shall be entitled to equity compensation
from the Company to the extent provided by, and subject to the terms of, any
plan, program, or agreement applicable to the Executive. Nothing herein shall
supersede the terms and conditions of any previously granted equity incentives,
including without limitation, stock options granted to the Executive.


(d)  Expenses. The Executive shall be entitled to be reimbursed in accordance
with Company policy for reasonable and necessary expenses incurred by the
Executive in connection with the performance of the Executive’s duties of
employment hereunder; provided, however, the Executive shall, as a condition of
such reimbursement, submit verification of the nature and amount of such
expenses in accordance with the reasonable reimbursement policies from time to
time adopted by the Company.
 
(e)  Paid Time Off. The Executive shall be entitled to paid time off in
accordance with the terms of Company policy in effect at the Effective Date.
 
(f)  Benefits. In addition to the benefits payable to the Executive specifically
described herein, the Executive shall be entitled to such benefits as generally
may be made available to all other Executives of the Company from time to time;
provided, however, that nothing contained herein shall require the establishment
or continuation of any particular plan or program.
 
(g)  Withholding. All payments pursuant to this Agreement shall be reduced for
any applicable state, local, or federal tax withholding obligations.
 
(h)  Insurance and Indemnification. The Executive shall be entitled to
indemnification, including advancement of expenses (if applicable), in
accordance with and to the extent provided by the Company’s bylaws and articles
of incorporation, and any separate indemnification agreement, if any.
 
3.  Term, Termination and Termination Payments.
 
(a)  Term. The term of this Agreement shall begin as of the Effective Date. It
shall continue through December 31, 2007, unless sooner terminated pursuant to
Section 3(b) hereof (the "Term").
 
(b)  Termination. This Agreement and the employment of the Executive by the
Company hereunder shall only be terminated: (i) by expiration of the Term;
(ii) by the Company without Cause; (iii) by the Executive for Good Reason;
(iv) by the Company or the Executive due to the Disability of the Executive;
(v) by the Company for Cause; (vi) by the Executive other than Good Reason or
Disability, upon at least sixty (60) days prior written notice to the Company,
or (vii) upon the death of the Executive. Notice of termination by any party
shall be given prior to termination in writing and shall specify the basis for
termination and the effective date of termination. Further, notice of
termination for Cause by the Company or Good Reason by the Executive shall
specify the facts alleged to constitute termination for Cause or Good Reason, as
applicable. Except as provided in Section 3(c), the Executive shall not be
entitled to any payments or benefits after the effective date of the termination
of this Agreement, except for base salary pursuant to Section 2(a) accrued up to
the effective date of termination, any unpaid earned and accrued Bonus, if any,
pursuant to Section 2(b), pay for accrued by unused vacation that the Employer
is legally obligated to pay to the Employee, if any, and only if the Employer is
so obligated, as provided under the terms of any other employee benefit and
compensation agreements or plans applicable to the Executive, and expenses
required to be reimbursed pursuant to Section 2(d) and any rights to payment the
Executive has under Section 2(h).
 
(c)  Termination by the Company without Cause or by the Executive for Good
Reason.
 
(i)  If the employment of the Executive is terminated by the Company without
Cause or by the Executive for Good Reason, the Company will pay the Executive
two times the sum of (A) his base salary pursuant to Section 2(a) hereof, plus
(B) an amount equal to the average annual Bonus paid to the Executive for the
three most recently completed calendar years prior to termination of employment;
provided, however, that if the Executive’s termination of employment occurs
before the Bonus, if any, for the most recently completed calendar year is
payable, then the averaging will be determined by reference to the three most
recently completed calendar years before that calendar year. Such amount shall
be paid in substantially equal annual installments not less frequently than
twice per month over a twenty-four (24) month period. If the total payments to
be paid to the Executive hereunder along with any other payments to the
Executive result in the Executive being subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended, the Company shall
pay the Executive such additional cash compensation to put him in the same
after-tax situation (taking into account all income, excise, and payroll taxes)
as if no such excise tax had been applicable. The determination of the excise
tax and the additional cash compensation (if any) required hereunder will be
made by Company’s independent outside auditors.
 
(ii)  If the Term is not extended or the Term is not extended and the Company or
the Executive terminates the Executive’s employment upon or following expiration
of the Term, such termination shall not be deemed to be a termination of the
Executive’s employment by the Company without Cause or a resignation by
Executive for Good Reason.
 
(iii)  Notwithstanding any other provision hereof, as a condition to the payment
of the amounts in this Section, the Executive shall be required to execute and
not revoke within the revocation period provided therein, the Release.
 
(d)  Survival. The covenants in Section 3 shall survive the termination of this
Agreement and shall not be extinguished thereby.
 
4.  Ownership and Protection of Proprietary Information.
 
(a)  Confidentiality. All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Executive while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company. Except to the extent necessary to perform the
duties assigned by the Company hereunder, the Executive will hold such
Confidential Information and Trade Secrets in trust and strictest confidence,
and will not use, reproduce, distribute, disclose or otherwise disseminate the
Confidential Information and Trade Secrets or any physical embodiments thereof
and may in no event take any action causing or fail to take the action necessary
in order to prevent, any Confidential Information and Trade Secrets disclosed to
or developed by the Executive to lose its character or cease to qualify as
Confidential Information or Trade Secrets.
 
(b)  Return of Company Property. Upon request by the Company, and in any event
upon termination of this Agreement for any reason, as a prior condition to
receiving any final compensation hereunder (including any payments pursuant to
Section 3 hereof), the Executive will promptly deliver to the Company all
property belonging to the Company, including, without limitation, all
Confidential Information and Trade Secrets (and all embodiments thereof) then in
the Executive’s custody, control or possession.
 
(c)  Survival. The covenants of confidentiality set forth herein will apply on
and after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or developed by the Executive while employed or engaged
by the Company prior to or after the date hereof. The covenants restricting the
use of Confidential Information will continue and be maintained by the Executive
for a period of two years following the termination of this Agreement. The
covenants restricting the use of Trade Secrets will continue and be maintained
by the Executive following termination of this Agreement for so long as
permitted by the governing law.
 
5.  Non-Competition and Non-Solicitation Provisions.
 
(a)  The Executive agrees that during the Applicable Period, the Executive will
not (except on behalf of or with the prior written consent of the Company, which
consent may be withheld in Company’s sole discretion), within the Area either
directly or indirectly, on his own behalf, or in the service of or on behalf of
others, engage in or provide managerial services or management consulting
services to, any Competing Business. The Executive acknowledges and agrees that
the Business of the Company is conducted in the Area.
 
(b)  The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others solicit, divert or appropriate, or attempt to solicit, divert or
appropriate, to a Competing Business, any individual or entity which is an
actual or, to his knowledge, actively sought prospective client or customer of
the Company or any of its Affiliates (determined as of date of termination of
employment) with whom he had material contact while he was an Executive of the
Company.
 
(c)  The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others, solicit, divert or hire, or attempt to solicit, divert or hire, or
encourage to go to work for anyone other than the Company or its Affiliates, any
person that is a management level employee of the Company or an Affiliate. The
Executive shall not be deemed to be in breach of this covenant solely because an
employer for whom he may perform services may solicit, divert, or hire a
management level employee of the Company or an Affiliate provided that Executive
does not engage in the activity proscribed by the preceding sentence.
 
(d)  The Executive agrees that during the Applicable Period, he will not make
any statement (written or oral) that could reasonably be perceived as
disparaging to the Company or any person or entity that he reasonably should
know is an Affiliate of the Company.
 
(e)  In the event that this Section 5 is determined by a court which has
jurisdiction to be unenforceable in part or in whole, the court shall be deemed
to have the authority to strike any unenforceable provision, or any part thereof
or to revise any provision to the minimum extent necessary to be enforceable to
the maximum extent permitted by law.
 
(f)  The provisions of this Section 5 shall survive termination of this
Agreement, except that if the Executive remains employed by the Company through
December 31, 2007 and the Term expires at December 31, 2007, and as a result no
severance is payable pursuant to Section 3 of this Agreement, then the
provisions of this Section 5 shall also expire at December 31, 2007.
 
6.  Remedies and Enforceability.
 
The Executive agrees that the covenants, agreements, and representations
contained in Sections 4 and 5 hereof are of the essence of this Agreement; that
each of such covenants are reasonable and necessary to protect and preserve the
interests and properties of the Company; that irreparable loss and damage will
be suffered by the Company should the Executive breach any of such covenants and
agreements; that each of such covenants and agreements is separate, distinct and
severable not only from the other of such covenants and agreements but also from
the other and remaining provisions of this Agreement; that the unenforceability
of any such covenant or agreement shall not affect the validity or
enforceability of any other such covenant or agreements or any other provision
or provisions of this Agreement; and that, in addition to other remedies
available to it, including, without limitation, termination of the Executive’s
employment for Cause, the Company shall be entitled to seek both temporary and
permanent injunctions to prevent a breach or contemplated breach by the
Executive of any of such covenants or agreements.
 
7.  Notice.
 
All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):
 
If to the Company:     Omega Healthcare Investors, Inc.
                           Suite 100
                                 9690 Deereco Road
                           Timonium, MD 21093
                          Attn:  Chairman
 


If to the Executive:    Dan Booth
                    2200 Corbett Road
               Monkton, MD 21111


Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the fourth calendar day
subsequent to the postmark date thereof.
 
8.  Miscellaneous.
 
(a)  Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of the Company’s successors and assigns. This
Agreement may be assigned by the Company to any legal successor to the Company’s
business or to an entity that purchases all or substantially all of the assets
of the Company, but not otherwise without the prior written consent of the
Executive. In the event the Company assigns this Agreement as permitted by this
Agreement and the Executive remains employed by the assignee, the "Company" as
defined herein will refer to the assignee and the Executive will not be deemed
to have terminated his employment hereunder until the Executive terminates his
employment with the assignee. The Executive may not assign this Agreement.
 
(b)  Waiver. The waiver of any breach of this Agreement by any party shall not
be effective unless in writing, and no such waiver shall constitute the waiver
of the same or another breach on a subsequent occasion.
 
(c)  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland. The parties agree
that any appropriate state or federal court located in Baltimore, Maryland shall
have jurisdiction of any case or controversy arising under or in connection with
this Agreement and shall be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.
 
(d)  Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.
 
(e)  Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.
 
(f)  Severability. Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.
 
(g)  Captions and Section Headings. Except as set forth in Section 9 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.
 
9.  Definitions.
 
(a)  "Affiliate" means any person, firm, corporation, partnership, association
or entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company.
 
(b)  "Applicable Period" means the period commencing as of the date of this
Agreement and ending twelve months after the termination of the Executive’s
employment with the Company or any of its Affiliates.
 
(c)  "Area" means Alabama, Arizona, Arkansas, California, Colorado, Florida,
Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
Massachusetts, Michigan, Missouri, Nevada, New Hampshire, North Carolina, Ohio,
Oklahoma, Pennsylvania, Tennessee, Texas, Utah, Washington, and West Virginia,
and such other states where the Company or its subsidiaries may materially do
business during the most recent business day of the Term preceding the date an
activity which is proscribed by Section 5(a) has occurred..
 
(d)  "Business of the Company" means any business with the primary purpose of
leasing assets to healthcare operators, or financing the ownership or operation
of, senior housing, long-term care facilities, assisted living facilities,
retirement housing facilities, or other healthcare related real estate, and
ancillary financing businesses the primary focus of which relates to any of the
foregoing.
 
(e)  "Cause" the occurrence of any of the following events:
 
(i)  willful refusal by the Executive to follow a lawful direction of the Chief
Executive Officer or the Board of Directors of the Company, provided the
direction is not materially inconsistent with the duties or responsibilities of
the Executive’s position as Chief Operating Officer of the Company, which
refusal continues after the Chief Executive Officer or the Board of Directors
has again given the direction in writing;
 
(ii)  willful misconduct or reckless disregard by the Executive of his duties or
of the interest or property of the Company;
 
(iii)  intentional disclosure by the Executive to an unauthorized person of
Confidential Information or Trade Secrets, which causes material harm to the
Company;
 
(iv)  any act by the Executive of fraud against, material misappropriation from,
or significant dishonesty to either the Company or an Affiliate, or any other
party, but in the latter case only if in the reasonable opinion of at least
two-thirds of the members of the Board of Directors of the Company, such fraud,
material misappropriation, or significant dishonesty could reasonably be
expected to have a material adverse impact on the Company or its Affiliates;
 
(v)  commission by the Executive of a felony as reasonably determined by at
least two-thirds of the members of the Board of Directors of the Company; or
 
(vi)  a material breach of this Agreement by the Executive, provided that the
nature of such breach shall be set forth with reasonable particularity in a
written notice to the Executive who shall have ten (10) days following delivery
of such notice to cure such alleged breach, provided that such breach is, in the
reasonable discretion of the Board of Directors, susceptible to a cure.
 
(f)   "Competing Business" means the entities listed below and any person, firm,
corporation, joint venture, or other business that is engaged in the Business of
the Company:
 
(i)  Ventas, Inc.,
(ii)  Nationwide Health Properties,
(iii)  Health Care Property Investors Inc.,
(iv)  Healthcare Realty Trust,
(v)  National Health Investors Inc.,
(vi)  National Health Realty, Inc.,
(vii)  Senior Housing Properties Trust,
(viii)  Health Care REIT Inc., and
(ix)  LTC Properties Inc.


(g)  "Confidential Information" means data and information relating to the
Business of the Company or an Affiliate (which does not rise to the status of a
Trade Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors. Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Executive without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates by the Executive.
 
(h)  "Disability" means the inability of the Executive to perform the material
duties of his position hereunder due to a physical, mental, or emotional
impairment, for a ninety (90) consecutive day period or for aggregate of one
hundred eighty (180) days during any three hundred sixty-five (365) day period.
 
(i)  "Good Reason" means the occurrence of all of the events listed in either
(i) or (ii) below:
 
(i)  (A)the Company materially breaches this Agreement, including without
limitation, a material diminution of the Executive’s responsibilities as Chief
Operating Officer, as reasonably modified by the Chief Executive Officer of the
Company from time to time hereafter, such that the Executive would no longer
have responsibilities substantially equivalent to those of other chief operating
officers at companies with similar revenues and market capitalization;
 
(B)  the Executive gives written notice to the Company of the facts and
circumstances constituting the breach of the Agreement within ten (10) days
following the occurrence of the breach;
 
(C)  the Company fails to remedy the breach within ten (10) days following the
Executive’s written notice of the breach; and
 
(D)  the Executive terminates his employment within ten (10) days following the
Company’s failure to remedy the breach; or
 
(ii)  (A)the Company requires the Executive to relocate the Executive’s primary
place of employment to a new location, that is more than fifty (50) miles
(calculated using the most direct driving route) from its current location,
without the Executive’s consent;
 
(B)  the Executive gives written notice to the Company within ten (10) days
following receipt of notice of relocation of his objection to the relocation;
 
(C)  the Company fails to rescind the notice of relocation within ten (10) days
following the Executive’s written notice; and
 
(D)  the Executive terminates his employment within ten (10) days following the
Company’s failure to rescind the notice.
 
(j)   "Release" means a comprehensive release, covenant not to sue, and
non-disparagement agreement from the Executive in favor of the Company, its
executives, officers, directors, Affiliates, and all related parties, in the
form attached hereto as Exhibit B.
 
(k)  "Term" has the meaning as set forth in Section 3(a) hereof.
 
(l)  "Trade Secrets" means information including, but not limited to, technical
or nontechnical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
 
[SIGNATURES ON FOLLOWING PAGE]




       

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Executive have each executed and
delivered this Agreement as of the date first shown above.
 
COMPANY:


OMEGA HEALTHCARE INVESTORS, INC.






By:                           
C. Taylor Pickett, CEO


THE EXECUTIVE:
 
         
Dan Booth


 




EXHIBIT A


Investment
Ownership

None


None





















     

--------------------------------------------------------------------------------

 



EXHIBIT B


RELEASE, AGREEMENT PURSUANT TO
EMPLOYMENT AGREEMENT


This Agreement (this "Agreement") is made this ___ day of _____, 200_, by OMEGA
HEALTHCARE INVESTORS, INC. (the "Employer") and ________________ (the
"Employee").


Introduction


Employee and the Employer entered into an Employment Agreement dated ________,
2004 (the "Employment Agreement").


The Employment Agreement requires that as a condition to the Employer’s
obligation to pay payments and benefits under Section 3(c) of the Employment
Agreement (the "Severance Benefits"), Employee must provide a release and agree
to certain other conditions as provided herein.


NOW, THEREFORE, the parties agree as follows:



1.   [For Employee under age 40: The effective date of this Agreement shall be
the date on which Employee signs this Agreement ("the Effective Date"), at which
time this Agreement shall be fully effective and enforceable.]



[For Employee age 40 and over or group termination of Employees age 40 and over:
Employee has been offered [twenty-one (21) days] [forty-five (45) days if group
termination] from receipt of this Agreement within which to consider this
Agreement. The effective date of this Agreement shall be the date eight (8) days
after the date on which Employee signs this Agreement ("the Effective Date").
For a period of seven (7) days following Employee’s execution of this Agreement,
Employee may revoke this Agreement, and this Agreement shall not become
effective or enforceable until such seven (7) day period has expired. Employee
must communicate the desire to revoke this Agreement in writing. Employee
understands that he or she may sign the Agreement at any time before the
expiration of the [twenty-one (21) day] [forty-five (45) day] review period. To
the degree Employee chooses not to wait [twenty-one (21) days] [forty-five (45)
days] to execute this Agreement, it is because Employee freely and unilaterally
chooses to execute this Agreement before that time. Employee’s signing of the
Agreement triggers the commencement of the seven (7) day revocation period.]



2.   In exchange for Employee’s execution of this Agreement and in full and
complete settlement of any claims as specifically provided in this Agreement,
the Employer will provide Employee with the Severance Benefits.




3.   [For Employee age 40 or over or group termination of Employees age 40 and
over: Employee acknowledges and agrees that this Agreement is in compliance with
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and that the releases set forth in this Agreement shall be
applicable, without limitation, to any claims brought under these Acts.]



The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in Section 2 of this Agreement and such
consideration is in addition to anything of value that Employee was entitled to
receive prior to entering into this Agreement.


Employee has been advised to consult an attorney prior to entering into this
Agreement [For Employee age 40 or over or group termination of Employees age 40
and over: and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing].


[For under age 40: Employee has been offered an ample opportunity from receipt
of this Agreement within which to consider this Agreement.]


By entering into this Agreement, Employee does not waive any rights or claims
that may arise after the date this Agreement is executed.



4.   [For group termination of Employees age 40 and over: The Employer has
________________________________________________ [The Employer to describe
class, unit, or group of individuals covered by termination program, any
eligibility factors, and time limits applicable] and such employees comprise the
"Decisional Unit." Attached as "Attachment 1" to this Agreement is a list of
ages and job titles of persons in the Decisional Unit who were and who were not
selected for termination and the offer of consideration for signing the
Agreement.]




5.   This Agreement shall in no way be construed as an admission by the Employer
that it has acted wrongfully with respect to Employee or any other person or
that Employee has any rights whatsoever against the Employer. The Employer
specifically disclaims any liability to or wrongful acts against Employee or any
other person on the part of itself, its employees or its agents.




6.   As a material inducement to the Employer to enter into this Agreement,
Employee hereby irrevocably releases the Employer and each of the owners,
stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of the Employer and
all persons acting by, through, under or in concert with them (collectively, the
"Releasees"), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act ("ERISA"); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Equal Pay Act; [For Employee age 40 or over or group
termination of Employees age 40 and over: (6) the Age Discrimination in
Employment Act; (7) the Older Workers Benefit Protection Act;] (6) Executive
Order 11246 (race, color, religion, sex, and national origin discrimination);
(7) Executive Order 11141 (age discrimination); (8) Section 503 of the
Rehabilitation Act of 1973 (disability discrimination); (9) negligence; (10)
negligent hiring and/or negligent retention; (11) intentional or negligent
infliction of emotional distress or outrage; (12) defamation; (13) interference
with employment; (14) wrongful discharge; (15) invasion of privacy; or
(16) violation of any other legal or contractual duty arising under the laws of
the State of Maryland or the laws of the United States ("Claim" or "Claims"),
which Employee now has, or claims to have, or which Employee at any time
heretofore had, or claimed to have, or which Employee at any time hereinafter
may have, or claim to have, against each or any of the Releasees, in each case
as to acts or omissions by each or any of the Releasees occurring up to and
including the Effective Date.




7.   The release in the preceding paragraph of this Agreement does not apply to
(a) all benefits and awards (including without limitation cash and stock
components) which pursuant to the terms of any compensation or benefit plans,
programs, or agreements of the Employer are earned or become payable, but which
have not yet been paid, and (b) pay for accrued but unused vacation that the
Employer is legally obligated to pay Employee, if any, and only if the Employer
is so obligated, (c) unreimbursed business expenses for which Employee is
entitled to reimbursement under the Employer’s policies, and (d) any rights to
indemnification that Employee has under any directors and officers or other
insurance policy the Employer maintains or the bylaws and articles of
incorporation of the Company, and under any indemnification agreement, if any.




8.   Employee promises that he will not make statements disparaging to any of
the Releasees. Employee agrees not to make any statements about any of the
Releasees to the press (including without limitation any newspaper, magazine,
radio station or television station) without the prior written consent of the
Employer. The obligations set forth in the two immediately preceding sentences
will expire two years after the Effective Date. Employee will also cooperate
with the Employer and its affiliates if the Employer requests Employee’s
testimony. To the extent practicable and within the control of the Employer, the
Employer will use reasonable efforts to schedule the timing of Employee’s
participation in any such witness activities in a reasonable manner to take into
account Employee’s then current employment, and will pay the reasonable
documented out-of-pocket expenses that the Employer pre-approves and that
Employee incurs for travel required by the Employer with respect to those
activities.




9.   Except as set forth in this Section, Employee agrees not to disclose the
existence or terms of this Agreement to anyone. However, Employee may disclose
it to a member of his immediate family or legal or financial advisors if
necessary and on the condition that the family member or advisor similarly does
not disclose these terms to anyone. Employee understands that he will be
responsible for any disclosure by a family member or advisor as if he had
disclosed it himself. This restriction does not prohibit Employee’s disclosure
of this Agreement or its terms to the extent necessary during a legal action to
enforce this Agreement or to the extent Employee is legally compelled to make a
disclosure. However, Employee will notify the Employer promptly upon becoming
aware of that legal necessity and provide it with reasonable details of that
legal necessity.




10.   Employee has not filed or caused to be filed any lawsuit, complaint or
charge with respect to any Claim he releases in this Agreement. Employee
promises never to file or pursue a lawsuit , complaint or charge based on any
Claim released by this Agreement, except that Employee may participate in an
investigation or proceeding conducted by an agency of the United States
Government or of any state. Employee also has not assigned or transferred any
claim he is releasing, nor has he purported to do so. [For group termination of
Employees age 40 and over: Employee covenants and agrees not to institute, or
participate in any way in anyone else’s actions involved in instituting, any
action against any of the members of the Decisional Unit with respect to any
Claim released herein.]




11.   The Employer and Employee agree that the terms of this Agreement shall be
final and binding and that this Agreement shall be interpreted, enforced and
governed under the laws of the State of Maryland. The provisions of this
Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.




12.   This Agreement sets forth the entire agreement between the Employer and
Employee and fully supersedes any and all prior agreements or understandings,
written and/or oral, between the Employer and Employee pertaining to the subject
matter of this Agreement.




13.   Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement on behalf of Employee. In any
litigation concerning the validity or enforceability of this contract or in any
litigation to enforce the provisions of this contract, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs, including
court costs and expert witness fees and costs.



 
Employee’s signature below indicates Employee’s understanding and agreement with
all of the terms in this Agreement.
 
Employee should take this Agreement home and carefully consider all of its
provisions before signing it. [For Employee age 40 or over or group termination
of Employees age 40 and over: Employee may take up to [twenty-one (21) days]
[forty-five (45) days if group termination] to decide whether Employee wants to
accept and sign this Agreement. Also, if Employee signs this Agreement, Employee
will then have an additional seven (7) days in which to revoke Employee’s
acceptance of this Agreement after Employee has signed it. This Agreement will
not be effective or enforceable, nor will any consideration be paid, until after
the seven (7) day revocation period has expired.] Again, Employee is free and
encouraged to discuss the contents and advisability of signing this Agreement
with an attorney of Employee’s choosing.
 


 
Employee should read carefully. This agreement includes a release of all known
and unknown claims through the effective date. Employee is strongly advised to
consult with an attorney before executing this document.
 


IN WITNESS WHEREOF, Employee and the Employer have executed this agreement
effective as of the date first written above.
 
                        EMPLOYEE
    
                
                         Dan Booth
 
 
                         Signature
 
 
                 Date Signed




OMEGA HEALTHCARE INVESTORS, INC.




By:                        


Title:                       












     

--------------------------------------------------------------------------------

 





ATTACHMENT I


[Insert descriptive name of decisional unit from the Agreement]


Employees Comprising the "Decisional Unit"
 


Job Title:
Age:
Participating:
Not Participating:
                                                                               
                                                                               
                                                                               
                                       








--------------------------------------------------------------------------------